



EXHIBIT 10.1


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN


(as amended and restated effective June 14, 2017)


1.
GENERAL



1.1    Purpose. The Franklin Resources, Inc. 2002 Universal Stock Incentive Plan
(the “2002 Stock Plan”) has been established by Franklin Resources, Inc., a
Delaware corporation (the “Company”) to (i) attract and retain persons eligible
to participate in the 2002 Stock Plan; (ii) motivate employees, by means of
appropriate incentives, to achieve long-range performance goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further identify Participants’ interests with those
of the Company’s other stockholders through compensation that is based on the
Company’s common stock; and thereby promote the long-term financial interest of
the Company and the Subsidiaries.


1.2    Participation. Subject to the terms and conditions of the 2002 Stock
Plan, a Committee shall determine and designate, from time to time, from among
the Participants, those persons who will be granted one or more Awards under the
2002 Stock Plan. In the discretion of a Committee, a Participant may be granted
any Award permitted under the provisions of the 2002 Stock Plan, and more than
one Award may be granted to a Participant. Awards may be granted as alternatives
to or replacement of awards outstanding under the 2002 Stock Plan, or any other
plan or arrangement of the Company or a Subsidiary (including a plan or
arrangement of a business or entity, all or a portion of which is acquired by
the Company or a Subsidiary).


1.3    Operation, Administration, and Definitions. The operation and
administration of the 2002 Stock Plan, including the Awards made under the 2002
Stock Plan, shall be subject to the provisions of Section 4. Capitalized terms
in the 2002 Stock Plan shall be defined as set forth in the 2002 Stock Plan
(including the definition provisions of Section 8 of the 2002 Stock Plan).


1.4    Stock Subject to 2002 Stock Plan; Share Counting. Subject to the
provisions of this Section 1.4 and Section 6.1 of the 2002 Stock Plan, the
maximum aggregate number of Shares which may be delivered pursuant to Awards,
including without limitation, the number of Shares that may be granted pursuant
to Options (including Incentive Stock Options) and SARs, is 40,000,000. The
Shares may be authorized but unissued, or reacquired Common Stock.


(a)    Except as set forth in Section 1.4(b) and (c), to the extent any Shares
covered by an Award are not delivered to a Participant or beneficiary because
the Award is forfeited or canceled, or the Shares are not delivered because the
Award is settled in cash, such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for delivery
pursuant to Awards granted under the 2002 Stock Plan.


(b)    All Shares covered by the portion of a SAR that is exercised (whether or
not Shares are actually issued to the Participant upon exercise of the SAR)
shall be considered issued pursuant to the 2002 Stock Plan.


(c)    If Shares are surrendered or withheld as payment of either the exercise
price of an Option granted hereunder and/or withholding taxes in respect of such
an Option (including, without limitation, by attestation), such Shares shall not
be returned to the 2002 Stock Plan and shall not be available for future awards
under the 2002 Stock Plan


(d)    Subject to adjustment under Section 6.1, (i) the maximum number of shares
that may be granted to any one individual Participant pursuant to Section 2
(relating to Options and SARs) shall be 400,000 Shares during any
one-calendar-year period and (ii) the maximum number of Shares that may be
granted to any one individual Participant subject to Section 3 (relating to
Restricted Stock Awards, Restricted Stock Unit Awards and Performance Share
Awards) shall be 1,000,000 Shares during any one-calendar-year period
(regardless of when such Shares are deliverable).


(e)    Subject to adjustment under Section 6.1, the maximum number of Shares
subject to Awards granted during a single fiscal year of the Company to any
non-employee member of the Board, taken together with any cash fees paid to such
non-employee member of the Board during the fiscal year, shall not, in each
case, exceed $1,000,000 in total value (calculating the value of any stock-based
Award based on the grant date fair value of such Award for financial reporting
purposes).




1

--------------------------------------------------------------------------------





2.
OPTIONS AND SARS



2.1    Options.


(a)    An Option is a grant of a right to purchase Shares at an exercise price
established by the Compensation Committee, subject to Section 2.3. Options
granted under this Section 2 may be either Incentive Stock Options (“ISO”) or
Nonstatutory Stock Options (“NSO”), as determined in the discretion of the
Compensation Committee.


(b)    Each Option shall be designated in the written option agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Optionee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options shall be automatically treated as Nonstatutory
Stock Options. For purposes of this paragraph 2.1(b), Incentive Stock Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of the underlying Shares shall be determined as of the
original date on which the Option is granted. In the event that the Code or the
regulations promulgated thereunder are amended after the date the 2002 Stock
Plan becomes effective to provide for a different limit on the Fair Market Value
of Shares permitted to be subject to Incentive Stock Options, then such
different limit will be automatically incorporated herein and will apply to any
Options granted after the effective date of such amendment.


(c)    The term of each Option shall be the term stated in the Award Agreement;
provided, however, that in the case of any Incentive Stock Option, the term
shall be no more than ten (10) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement. However, in the case of
an Incentive Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the term of
the Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.


(d)    The date of grant of an Option shall, for all purposes, be the date on
which the Compensation Committee makes the determination granting such Option,
or such other future date as is determined by the Compensation Committee. Notice
of the determination shall be given to each Participant to whom an Option is so
granted within a reasonable time after the date of such grant.


2.2    Stock Appreciation Rights. A “Stock Appreciation Right” (“SAR”) is a
grant of rights to receive, in cash or Stock (as determined by the Compensation
Committee), value equal to (or otherwise based on) the excess of: (a) the Fair
Market Value of a specified number of Shares at the time of exercise; over (b) a
base appreciation amount established by the Compensation Committee, subject to
Section 2.3.


2.3    Exercise Price. The exercise price or base appreciation amount (as
applicable) of each Option and SAR shall be established by the Compensation
Committee or shall be determined by a method established by the Compensation
Committee at the time the Option or SAR is granted; provided, that:


(a)    In the case of an ISO,


(i)    granted to an employee who, at the time of the grant of such Incentive
Stock Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant;


(ii)    granted to any other employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.


(b)    In the case of a NSO, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.


(c)    In the case of a SAR, the base appreciation amount shall be no less than
100% of the Fair Market Value per Share on the date of grant.




2

--------------------------------------------------------------------------------





2.4    Time and Manner of Exercise. Options and SARs shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by a Committee; subject to the following terms regarding Options and
SARs:


(a)    Termination of Employment. In the event of termination of an Optionee’s
Continuous Status as an Employee, such Optionee may, but only within ninety
(90) days after the date of such termination (or such other period as is set out
by a Committee in the Award Agreement, but in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), exercise
the Option to the extent that Optionee was entitled to exercise it at the date
of such termination. To the extent that Optionee was not entitled to exercise
the Option at the date of such termination, or if Optionee does not exercise
such Option to the extent so entitled within the time specified herein, the
Option shall terminate.


(b)    Disability of Optionee. Notwithstanding the provisions of
paragraph 2.4(a) above, in the event of termination of an Optionee’s Continuous
Status as an Employee as a result of disability (as determined by a Committee in
accordance with the policies of the Company), Optionee may, but only within six
(6) months from the date of such termination (or such other period as is set out
by a Committee in the Award Agreement, but in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), exercise
the Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.


(c)    Death of Optionee. In the event of the death of an Optionee, the Option
may be exercised, at any time within twelve (12) months following the date of
death (or such other period as is set out by a Committee in the Award Agreement,
but in no event later than the expiration date of the term of such Option as set
forth in the Award Agreement), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent the Optionee was entitled to exercise the Option at the date of
death. To the extent that Optionee was not entitled to exercise the Option at
the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.


(d)    Minimum Vesting Requirement. No Option or SAR shall become vested or
exercisable prior to the first anniversary of its date of grant.


2.5    Payment of Exercise Price. Payment of the exercise price of an Option
shall be subject to the following:


(a)    The full exercise price for Shares purchased upon the exercise of any
Option shall be paid at the time of such exercise (except that, in the case of
an exercise arrangement approved by a Committee and described in
paragraph 2.5(b), payment may be made as soon as practicable after the
exercise).


(b)    The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by a Committee
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant) and may, in the discretion of a Committee, consist entirely of
(i) cash, (ii) check, (iii) delivery of authorization for the Company to retain
from the total number of Shares as to which the Option is exercised that number
of Shares having a Fair Market Value on the date of exercise equal to the
exercise price for the total number of Shares as to which the Option is
exercised, (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds required to pay the exercise price,
(v) irrevocably authorizing a third party to sell Shares (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise, (vi) any combination
of the foregoing methods of payment, or (vii) such other consideration and
method of payment for the issuance of Shares to the extent permitted under
Applicable Laws.


2.6    Settlement of Award. Shares delivered pursuant to the exercise of an
Option or SAR shall be subject to such conditions, restrictions and
contingencies as a Committee may establish in the applicable Award Agreement at
the time of grant. Settlement of SARs may be made in Shares (valued at their
Fair Market Value at the time of exercise), in cash, or in a combination
thereof, as determined in the discretion of a Committee. A Committee, in its
discretion, may impose such conditions, restrictions and contingencies with
respect to Shares acquired pursuant to the exercise of an Option or a SAR as
such Committee determines to be desirable.




3

--------------------------------------------------------------------------------





3.
OTHER STOCK AWARDS



3.1    Restrictions on Stock Awards. Each Restricted Stock Award, Restricted
Stock Unit Award and Performance Share Award shall be subject to the following:


(a)    Any such Awards shall be subject to such conditions, restrictions and
contingencies as a Committee shall determine.


(b)    The Compensation Committee may designate whether any such Awards being
granted to any Participant are intended to be “performance-based compensation”
as that term is used in Section 162(m) of the Code. Any such Awards designated
as intended to be “performance-based compensation” shall be conditioned on the
achievement of one or more Performance Goals. The Performance Goals that may be
used by a Committee for such Awards shall be based on any one or more of the
criteria attached hereto on Attachment I, as selected and further defined by the
Compensation Committee. The Performance Goals may be applicable to the Company
and/or any of its individual business units and may differ from Participant to
Participant. For Awards intended to be “performance-based compensation,” the
grant of the Awards and the establishment of the Performance Goals shall be made
during the period required under Section 162(m) of the Code and shall be subject
to the individual share limit set out in Section 1.4(c) above.


4.
OPERATION AND ADMINISTRATION



4.1    Effective Date. The 2002 Stock Plan became effective as of October 10,
2002. The 2002 Stock Plan shall be unlimited in duration and, in the event of
the 2002 Stock Plan termination, shall remain in effect as long as any Awards
under it are outstanding; provided, however, that to the extent required by the
Code, no ISO may be granted under the 2002 Stock Plan after March 15, 2021.


4.2    Term of Awards. Subject to the limitations of Section 2.1(c), the term of
each Award under the 2002 Stock Plan shall be the term stated in the applicable
Award Agreement, provided, that the term shall be no more than ten (10) years
from the date of grant thereof. Notwithstanding the foregoing, the specified
term of any Award shall not include any period for which the Participant has
elected to defer the receipt of the Shares or cash issuable pursuant to the
Award.


4.3    General Restrictions. Delivery of Shares or other amounts under the 2002
Stock Plan shall be subject to the following:


(a)    Notwithstanding any other provision of the 2002 Stock Plan, the Company
shall have no liability to deliver any Shares under the 2002 Stock Plan or make
any other distribution of benefits under the 2002 Stock Plan unless such
delivery or distribution would comply with all Applicable Laws (including,
without limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.


(b)    Shares issued under the 2002 Stock Plan may be certificated or, to the
extent not prohibited by Applicable Law or the applicable rules of any stock
exchange, non-certificated.


4.4    Tax Withholding. All distributions under the 2002 Stock Plan are subject
to withholding of all applicable taxes, and a Committee may condition the
delivery of any Shares or other benefits under the 2002 Stock Plan on
satisfaction of the applicable withholding obligations. A Committee, in its
discretion, and subject to such requirements as such Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through (i) cash payment by the Participant, (ii) through the
surrender of Shares which the Participant already owns (which have been held by
the Participant and vested for at least six (6) months or such other period as
established from time to time by the Committee in order to avoid an adverse
accounting treatment under applicable accounting standards), or (iii) through
the surrender of Shares to which the Participant is otherwise entitled under the
2002 Stock Plan, provided, however, that only the number of Shares sufficient to
satisfy the Company’s minimum statutorily required tax withholding obligations
shall be surrendered to the Company. The Committee has full discretion to allow
a Participant to satisfy, in whole or in part, any additional income, employment
and/or other applicable taxes payable by the Participant with respect to an
Award by electing to have the Company withhold from the Shares otherwise
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, exercise, vesting or settlement of the Award, as applicable, Shares
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding obligation (but such withholding may in
no event be in excess of the maximum statutory withholding amount in the
Participant’s relevant tax jurisdictions).




4

--------------------------------------------------------------------------------





4.5    Use of Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the 2002 Stock Plan, a Committee may use available
Shares as the form of payment for compensation, grants or rights earned or due
under any other compensation plans or arrangements of the Company or a
Subsidiary, including the plans and arrangements of the Company or a Subsidiary
assumed in business combinations.


4.6    Dividends and Dividend Equivalents. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the Award (both before and after the Stock subject to the Award is
earned, vested, or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock
as determined by a Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, may be subject to
such conditions, restrictions and contingencies as a Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.


4.7    Payments. Awards may be settled through cash payments, the delivery of
Shares, the granting of replacement Awards (subject to Section 5.2(e)), or
combination thereof as a Committee shall determine. Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions and
contingencies as a Committee shall determine. A Committee may permit or require
the deferral of any Award payment, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest, or dividend equivalents, including converting such credits into
deferred Stock equivalents. Each Subsidiary shall be liable for payment of cash
due under the 2002 Stock Plan with respect to any Participant to the extent that
such benefits are attributable to the services rendered for that Subsidiary by
the Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by a Committee.


4.8    Non-alienation of Awards. Unless specifically provided by a Committee in
the Award Agreement, Awards under the 2002 Stock Plan may not be sold, assigned,
conveyed, hypothecated, encumbered, anticipated, or otherwise disposed of, and
are nontransferable except as designated by the Participant by will or by the
laws of descent and distribution; provided, that an Award Agreement shall not
provide that an Award is transferable during the lifetime of the Participant,
except to the extent that such Award Agreement permits transfers made to family
members, to family trusts, to family controlled entities, to charitable
organizations, and/or pursuant to domestic relations orders or agreements, in
all cases without payment for such transfers to the Participant. Any attempt to
sell, assign, convey, hypothecate, encumber, anticipate, transfer, or otherwise
dispose of any Award under the 2002 Stock Plan in violation of this Section 4.8
shall be void, and no Shares or cash subject to any Award shall, prior to
receipt thereof by a Participant, be in any manner subject to the debts,
contracts, liabilities, engagements, or torts of such Participant.


4.9    Agreement With Company. An Award under the 2002 Stock Plan shall be
subject to such terms and conditions, not inconsistent with the 2002 Stock Plan,
as a Committee shall, in its sole discretion, prescribe. The terms and
conditions of any Award to any Participant shall be reflected in an Award
Agreement, a copy of which shall be provided to the Participant, and a Committee
may, but need not require that the Participant shall sign a copy of such Award
Agreement.


4.10    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.11    Limitation of Implied Rights.


(a)    Neither a Participant nor any other person shall, by reason of
participation in the 2002 Stock Plan, acquire any right in or title to any
assets, funds or property of the Company or any Parent or Subsidiary whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Parent or Subsidiary, in their sole discretion, may set
aside in anticipation of a liability under the 2002 Stock Plan. A Participant
shall have only a contractual right to the Stock or amounts, if any, payable
under the 2002 Stock Plan, unsecured by any assets of the Company or any Parent
or Subsidiary, and nothing contained in the 2002 Stock Plan shall constitute a
guarantee that the assets of the Company or any Parent or Subsidiary shall be
sufficient to pay any benefits to any person.


(b)    The 2002 Stock Plan does not constitute a contract of employment, and
selection as a Participant will not give any Participant the right to be
retained in the employ of the Company or any Subsidiary, nor any right or claim
to any benefit under the 2002 Stock Plan, unless such right or claim has
specifically accrued under the terms of the 2002 Stock Plan. Except as otherwise
provided in the 2002 Stock Plan, no Award under the 2002 Stock Plan shall confer
upon the holder thereof any rights as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.




5

--------------------------------------------------------------------------------





5.
COMMITTEES



5.1    Committees. The authority to control and manage the operation and
administration of the 2002 Stock Plan shall be vested in a committee or
committees established by the Board with such powers and authority as shall be
determined by the Board in its discretion (each such committee, a “Committee”).
In addition to any other Committee established by the Board, the Compensation
Committee of the Board (the “Compensation Committee”) shall be considered a
Committee hereunder and shall be comprised, unless otherwise determined by the
Board, solely of not less than two members of the Board who shall be “outside”
directors within the meaning of Treasury Regulation Section 1.162-27(e)(3) under
Section 162(m) of the Code. If a Committee does not exist, or for any other
reason determined by the Board, the Board may take any action under the 2002
Stock Plan that would otherwise be the responsibility of a Committee.


5.2    Powers of Committee. Each Committee’s administration of the 2002 Stock
Plan shall be subject to the authority granted to such Committee by the Board
and the following:


(a)    Subject to the provisions of the 2002 Stock Plan, a Committee will have
the authority and discretion to select from among the Participants those persons
who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria (provided, that for
purposes of Section 162(m) of the Code, performance goals shall be based on one
or more of the criteria set out on Attachment I hereto), restrictions, and other
provisions of such Awards, and (subject to Section 7) to cancel or suspend
Awards.


(b)    To the extent that a Committee determines that the restrictions imposed
by the 2002 Stock Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, such Committee will have the
authority and discretion to modify those restrictions as such Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.


(c)    A Committee may grant Awards to Participants who are subject to the tax
laws of nations other than the United States, which Awards may have terms and
conditions as determined by the Committee as necessary to comply with applicable
foreign laws. A Committee may take any action which it deems advisable to obtain
approval of such Awards by the appropriate foreign government entity; provided,
however, that no such Awards may be granted under this 2002 Stock Plan and no
action may be taken which would result in a violation of the Exchange Act, the
Code or any other Applicable Law.


(d)    In controlling and managing the operation and administration of the 2002
Stock Plan, a Committee shall take action in a manner that conforms to the
articles and by-laws of the Company, and Applicable Law.


(e)    Notwithstanding anything in the 2002 Stock Plan to the contrary, (i) the
reduction of the exercise price of any Option awarded under the 2002 Stock Plan
and the base appreciation amount of any SAR awarded under the 2002 Stock Plan
shall be subject to stockholder approval and (ii) canceling an Option or SAR at
a time when its exercise price or base appreciation amount (as applicable)
exceeds the Fair Market Value of the underlying Shares, in exchange for another
Option, SAR, Restricted Stock Award, other Award or cash payment shall be
subject to stockholder approval, unless the cancellation and exchange occurs in
connection with a Transaction. Notwithstanding the foregoing, canceling an
Option or SAR in exchange for another Option, SAR, Restricted Stock Award, or
other Award with an exercise price, purchase price or base appreciation amount
(as applicable) that is equal to or greater than the exercise price or base
appreciation amount (as applicable) of the original Option or SAR shall not be
subject to stockholder approval.


(f)    Notwithstanding the authority granted to any other Committee, the
Compensation Committee will have the sole authority and discretion to interpret
the 2002 Stock Plan, to establish, amend, and rescind any rules and regulations
relating to the 2002 Stock Plan, and to make all other determinations that may
be necessary or advisable for the administration of the 2002 Stock Plan. The
Compensation Committee may correct any defect or supply any omission or
reconcile any inconsistency in the 2002 Stock Plan in the manner and to the
extent the Compensation Committee deems necessary or advisable. Any decision of
the Compensation Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned (including, without
limitation, Participants and their beneficiaries or successors).


5.3    Delegation by Compensation Committee. Except to the extent prohibited by
Applicable Law or the applicable rules of a stock exchange, a Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its ministerial duties
to any person or persons selected by it. Any such allocation or delegation may
be revoked by a Committee at any time.




6

--------------------------------------------------------------------------------





5.4    Information to be Furnished to Committee. The records of the Company and
its Subsidiaries as to a Participant’s employment, termination of employment,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect. Participants must furnish a Committee
such evidence, data or information as such Committee considers desirable to
carry out the terms of the 2002 Stock Plan in order to be entitled to benefits
under the 2002 Stock Plan.


6.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR CORPORATE TRANSACTION



6.1    Changes in Capitalization. In the event of any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock or any transaction similar to the foregoing, the Compensation
Committee shall make such substitution or adjustment, if any, as it deems to be
equitable in order to prevent the enlargement or diminution of the benefits or
potential benefits intended to be made available under the 2002 Stock Plan,
subject to any required action by the stockholders of the Company, as to (a) the
number and/or class of securities covered by each outstanding Award, (b) the
price per share covered by each such outstanding Award, (c) the number and/or
class of securities which have been authorized for issuance under the 2002 Stock
Plan but as to which no Awards have yet been granted or which have been returned
to the 2002 Stock Plan upon cancellation or expiration of an Award, and (d) the
maximum number of Options, SARs, Restricted Stock Awards, Restricted Stock Unit
Awards and Performance Share Awards which may be granted to any Participant in
any one-calendar-year period; provided, that, for the avoidance of doubt, in the
case of the occurrence of any of the foregoing events that is an “equity
restructuring” (within the meaning of applicable stock-based compensation
accounting guidelines), the Compensation Committee shall make an equitable
adjustment to outstanding Awards to reflect such event.


6.2    Transactions. In the event of the proposed dissolution or liquidation of
the Company or of a merger or corporate combination (a “Transaction”) in which
the successor corporation does not agree to assume the Award or substitute an
equivalent Award, the Compensation Committee shall make a determination (subject
to Section 7) as to the equitable treatment of outstanding Awards under the 2002
Stock Plan and shall notify Participants of such treatment no later than ten
(10) days prior to such proposed Transaction. To the extent it has not been
previously exercised, an Award that is not assumed will terminate immediately
prior to the consummation of such proposed Transaction.


7.
AMENDMENT AND TERMINATION



The Board may, at any time, amend or terminate the 2002 Stock Plan; provided,
that no amendment or termination (i) may adversely affect the rights of any
Participant or beneficiary under any Award granted under the 2002 Stock Plan
prior to the date such amendment is adopted by the Board unless written consent
of the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary) is obtained, and (ii) shall be made without
the approval of the Company’s stockholders to the extent such approval is
required by Applicable Laws, the requirements of any applicable stock exchange,
or if such amendment would lessen the stockholder approval requirements of
Section 5.2(f) or this Section 7; provided, that, anything to the contrary
notwithstanding, the Board may amend the 2002 Stock Plan in such manner as it
deems necessary to cause an Award to comply with the requirements of the Code or
any other Applicable Law (including, without limitation, to avoid adverse tax
consequences) or for changes in new accounting standards; provided, further,
that such amendment shall not adversely affect the rights or potential benefits
of a Participant under an Award unless the Participant consents in writing.
Notwithstanding anything herein to the contrary, modifications or adjustments
pursuant to Sections 6.1 or 6.2 or that may cause an Incentive Stock Option to
become a Nonstatutory Stock Option shall in no event be deemed to have an
adverse effect on any Award.


8.
DEFINED TERMS



In addition to the other definitions contained herein, the following definitions
shall apply:


(a)    “Applicable Law” means the corporate, securities and tax laws (including,
without limitation, the Delaware corporate law, the Exchange Act, the Securities
Act and the Code) applicable to the establishment and administration of employee
stock incentive plans and the grant of awards thereunder.


(b)    “Award” means any award or benefit granted under the 2002 Stock Plan,
including, without limitation, the grant of Options, SARs, Restricted Stock
Awards, Restricted Stock Unit Awards and Performance Share Awards.


(c)    “Award Agreement” means a written agreement between the Company and a
holder of an Award, executed by the Company, evidencing the terms and conditions
of the Award.




7

--------------------------------------------------------------------------------





(d)    “Board” means the Board of Directors of the Company.


(e)    “Code” means the Internal Revenue Code of 1986, as amended. A reference
to any provision of the Code shall include reference to any successor provision
of the Code.


(f)    “Common Stock” means the common stock, par value, $.10 per share, of the
Company.


(g)    “Continuous Status as an Employee” means the absence of any interruption
or termination of the employment relationship by the Company or any Subsidiary.
Continuous Status as an Employee shall not be considered interrupted in the case
of: (i) sick leave, military leave or any other leave of absence approved by the
Board, provided, that, solely for purposes of Incentive Stock Options, such
leave is for a period of not more than ninety (90) days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or (ii) in the case of transfers between locations of the Company or between the
Company, its Subsidiaries or its successor.


(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i)    “Fair Market Value” means the value of a share of Stock granted pursuant
to the 2002 Stock Plan as of any date determined as follows:


(i)    If there should be a public market for the Stock on such date, the
closing price of such share of Stock as reported on such date on the composite
tape of the principal national securities exchange on which such share is listed
or admitted to trading, or if such share is not listed or admitted to trading on
any national securities exchange, the arithmetic mean of the per share closing
bid price and the per share closing asked price on such date as quoted on the
National Association of Securities Dealers Automated Quotation System (or such
market in which such prices are regularly quoted) (“NASDAQ”), or if no sale of
such share shall have been reported on the composite tape of any national
securities exchange or quoted on the NASDAQ on such date, then the immediately
preceding date on which sales of such shares has been so reported or quoted
shall be used; and


(ii)    If there should not be a public market for the Stock on such date, then
the Fair Market Value of the Stock shall be determined in good faith by the
Board (or a committee thereof).


(j)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.


(k)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


(l)    “Option” means a stock option granted pursuant to Section 2 of the 2002
Stock Plan.


(m)    “Optionee” means a Participant who receives an Option.


(n)    “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.


(o)    “Participant” means any executive, employee, director of the Company, or
any of its Subsidiaries. An Award may be granted to an employee, in connection
with hiring, retention or otherwise, prior to the date the employee first
performs services for the Company or its Subsidiaries; provided, that such
Awards shall not become vested prior to the date the employee first performs
such services. The term “Participant” also includes any non-employee director of
the Company or its Subsidiaries.


(p)    “Performance Goals” means the business criteria applicable to the grant
of Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.


(q)    “Performance Share Award” means a grant of a right to receive Shares or
cash that is contingent on the achievement of performance or other objectives
during a specified period.


(r)    “Restricted Stock Award” means a grant of Shares subject to a risk of
forfeiture or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Participant, or achievement
of performance or other objectives, as determined by a Committee.


8

--------------------------------------------------------------------------------







(s)    “Restricted Stock Unit Award” means a grant of a right to receive Shares
in the future, with such right to future delivery subject to a risk of
forfeiture or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Participant, or achievement
of performance or other objectives, as determined by a Committee.


(t)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.


(u)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 6 of the 2002 Stock Plan.


(v)    “Stock” mean shares of Common Stock of the Company.


(w)    “Subsidiary” or “Subsidiaries” means any company during any period in
which it is a “subsidiary corporation” (as that term is defined in Code
section 424(f)) with respect to the Company.


9.
SECTION 409A

The 2002 Stock Plan is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, it is intended that the 2002 Stock
Plan be administered in all respects in accordance with Section 409A of the
Code. Each payment under any Award shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may a Participant, directly or
indirectly, designate the calendar year of any payment to be made under any
Award, but only to the extent such payment is considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code. Notwithstanding
any provision of the 2002 Stock Plan or any Award Agreement to the contrary, in
the event that a Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable on account of a separation from service within the meaning
of Section 409A of the Code and during the six-month period immediately
following a Participant’s “separation from service” within the meaning of
Section 409A of the Code (“Separation from Service”) shall instead be paid or
provided on the first business day after the date that is six months following
the Participant’s Separation from Service. If the Participant dies following the
Separation from Service and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of the Participant’s estate within thirty (30) days after the
date of the Participant’s death. The Company shall use commercially reasonable
efforts to implement the provisions of this Section 9 in good faith; provided,
that neither the Company, the Committee nor any of the Company’s employees,
directors or representatives shall have any liability to any Participant with
respect to this Section 9.


10.
PLAN HISTORY

The 2002 Stock Plan became effective as of October 10, 2002. The 2002 Stock Plan
was originally approved by the stockholders of the Company on January 30, 2003.
The Board approved an amendment and restatement of the 2002 Stock Plan on
December 16, 2004 to (a) include additional Performance Goals and (b) amend
Section 6.1 to increase the scope of adjustments that may be made as a result of
changes in capitalization of the Company, which amendment and restatement was
approved by the stockholders of the Company on January 25, 2005. The Board
approved a further amendment and restatement of the 2002 Stock Plan on
December 18, 2009 to (a) revise the Performance Goals such that they conform to
the Performance Goals under the Franklin Resources, Inc. 2004 Key Executive
Incentive Compensation Plan and (b) make certain administrative updates, which
amendment and restatement became effective upon its approval by the stockholders
of the Company on March 16, 2010. The Board approved a further amendment and
restatement of the 2002 Stock Plan on December 16, 2010 to increase the number
of authorized Shares subject to the 2002 Stock Plan by ten million
(10,000,000) Shares, for a total maximum aggregate of forty million
(40,000,000) Shares, which amendment and restatement became effective upon its
approval of the stockholders of the Company on March 15, 2011. The Board
approved a further amendment and restatement of the 2002 Stock Plan on
October 22, 2012 to permit additional committees of the Board to exercise
certain authority under the Plan, which amendment and restatement was not
subject to the approval of the stockholders of the Company. The Board approved a
further amendment and restatement of the 2002 Stock Plan on December 15, 2015,
to provide for a minimum vesting schedule for Options and SARs and clarify that
cancellation of an Option or SAR at a time when its exercise price or base
appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares requires shareholder approval, which amendment and restatement
was not subject to the approval of the stockholders of the Company.




9

--------------------------------------------------------------------------------





The Board approved a further amendment and restatement of the 2002 Stock Plan on
June 14, 2017 to provide that the Committee may permit a Participant to elect to
withhold up to the maximum statutorily required amount for applicable tax
withholding upon the vesting, exercise or settlement of Awards and to make other
immaterial administrative changes, which amendment and restatement was not
subject to the approval of the stockholders of the Company.


10

--------------------------------------------------------------------------------





ATTACHMENT I


PERFORMANCE GOALS




The Compensation Committee shall grant performance-based compensation Awards
tied to one or more of the following business criteria:
(a) annual revenue,
(b) budget comparisons,
(c) controllable profits,
(d) Company earnings per share,
(e) expense management,
(f) improvements in capital structure,
(g) net income,
(h) net or gross sales,
(i) operating income (pre- or post-tax),
(j) profit margins,
(k) operating or gross margin,
(l) profitability of an identifiable business unit or product,
(m) return on investments,
(n) return on sales,
(o) return on stockholders’ equity,
(p) total return to stockholders,
(q) assets under management,
(r) investment management performance,
(s) mutual and other investment fund performance,
(t) institutional account performance,
(u) high net worth and other separate account performance,
(v) cash flow, operating cash flow, or cash flow or operating cash flow per
share (before or after dividends),
(w) price of the shares or any other publicly traded securities of the Company,
(x) reduction in costs,
(y) return on capital, including return on total capital or return on invested
capital,
(z) improvement in or attainment of expense levels or working capital levels,
and
(aa) performance of the Company relative to a peer group of companies and/or
relevant indexes on any of the foregoing measures.
The Performance Goals may be applicable to the Company and/or any of its
individual business units and may differ from Participant to Participant. In
addition, the Performance Goals shall be calculated in accordance with generally
accepted accounting principles, but excluding the effect (whether positive or
negative) of any change in accounting standards and any


11

--------------------------------------------------------------------------------





extraordinary, unusual or nonrecurring item, as determined by the Compensation
Committee, occurring after the establishment of the Performance Goals applicable
to an Award intended to be performance-based compensation. Each such adjustment,
if any, shall be made solely for the purpose of providing a consistent basis
from period to period for the calculation of Performance Goals in order to
prevent the dilution or enlargement of the Participant’s rights with respect to
an Award intended to be performance-based compensation; provided, however, that
certain categories or types of such adjustments can be specifically included
(rather than excluded) at the time the Performance Goals are established if so
determined by the Compensation Committee.






12